Name: 97/613/EC: Commission Decision of 8 September 1997 on the temporary suspension of imports of pistachios and certain products derived from pistachios originating in or consigned from Iran (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  deterioration of the environment;  health;  Asia and Oceania;  plant product
 Date Published: 1997-09-11

 Avis juridique important|31997D061397/613/EC: Commission Decision of 8 September 1997 on the temporary suspension of imports of pistachios and certain products derived from pistachios originating in or consigned from Iran (Text with EEA relevance) Official Journal L 248 , 11/09/1997 P. 0033 - 0033COMMISSION DECISION of 8 September 1997 on the temporary suspension of imports of pistachios and certain products derived from pistachios originating in or consigned from Iran (Text with EEA relevance) (97/613/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/43/EEC of 14 June 1993 on the hygiene of foodstuffs (1), and in particular Article 10 thereof,Whereas pistachios originating in or consigned from Iran are in many cases contaminated with excessive levels of Aflatoxin B1;Whereas the Scientific Committee for Food has noted that Aflatoxin B1, even at extremely low doses, causes cancer of the liver and in addition it is genotoxic;Whereas this constitutes a serious threat to public health within the Community and it is imperative to adopt urgently protective measures at Community level;Whereas, in the absence, at this time, of sanitary guarantees from the Iranian authorities, it is necessary to suspend imports of pistachios and certain products derived from pistachios originating in or consigned from Iran;Whereas this measure has to be limited initially to a short period, and shall be reexamined during this period, in order to verify with the Iranian authorities, whether they are in a position to offer, in the future, guarantees permitting the replacement of the suspension of imports with the establishment of special conditions, in accordance with Article 10, paragraph 1, second indent of Directive 93/43/EEC;Whereas it is necessary to submit for systematic analyses lots of pistachios originating in or consigned from third countries other than Iran, in order to determine if these are also contaminated with Aflatoxin B1 and require safeguard measures; whereas co-ordinated official control programmes for foodstuffs shall be completed to this end;Whereas Member States have been consulted,HAS ADOPTED THIS DECISION:Article 1 Member States shall suspend imports of:- pistachios falling within CN code 0802 50 00,- roasted pistachios falling within CN codes 2008 19 13 and 2008 19 93originating in or consigned from Iran.Article 2 The present decision shall be re-examined:- within one month,- and, if necessary, again after two monthsfrom the adoption of the present decision, in order to verify whether special conditions for imports of the goods referred to in Article 1, can replace the temporary suspension of imports maintaining the protection of public health within the Community.Article 3 Member States shall amend the measures concerning imports necessary to comply with this Decision. They shall inform the Commission thereof.Article 4 This Decision is applicable until 15 December 1997.Article 5 This Decision is addressed to the Member States.Done at Brussels, 8 September 1997.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 175, 19. 7. 1993, p. 1.